UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended August 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:001-32526 BSD MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1590407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2188 West 2200 South, Salt Lake City, Utah (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 972-5555 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, Par Value $0.001 The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes ¨ No x The aggregate market value of the common stock held by non-affiliates of the registrant as of February 28, 2011 was approximately $99,532,000. As of November 14, 2011, the registrant had 29,661,823 shares of its common stock, par value $.001, outstanding. Documents Incorporated by Reference:Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the 2012 Annual Meeting of Shareholders, which is expected to be held February 2, 2012, are incorporated by reference into Part III hereof. BSD MEDICAL CORPORATION FORM 10-K For the Year Ended August 31, 2011 TABLE OF CONTENTS PartI Item 1. Business 3 Item 1A Risk Factors 18 Item 1B Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Removed and Reserved 24 PartII Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 40 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item 9A. Controls and Procedures 41 Item 9B. Other Information 42 PartIII Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accountant Fees and Services 43 PartIV Item 15. Exhibits and Financial Statement Schedules 43 Signatures 45 2 PART I ITEM 1.BUSINESS Overview BSD Medical Corporation (the “Company” or “BSD”) was originally incorporated under the laws of the State of Utah on March 17, 1978.On July 3, 1986, the Company was reincorporated in the State of Delaware. We develop, manufacture, market and service systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.Our business objectives are to commercialize our products for the treatment of cancer and to further expand our products to treat other diseases and medical conditions.Our product line for cancer therapy has been created to offer hospitals and clinics a complete solution for thermal treatment of cancer using microwave/RF systems. While our primary developments to date have been cancer treatment systems, we also pioneered the use of microwave thermal therapy for the treatment of symptoms associated with enlarged prostate, and we are responsible for technology that has contributed to a new medical industry addressing the needs of men’s health.In accordance with our strategic plan, we subsequently sold our interest in TherMatrx, Inc., the company established to commercialize our technology to treat enlarged prostate symptoms, to provide substantial funding.We utilized that funding to commercialize our systems used in the treatment of cancer and to achieve other business objectives. In spite of the advances in cancer treatment technology, nearly 40% of cancer patients continue to die from the disease in the United States.Our product line includes systems that have been strategically designed to offer a range of thermal treatment systems for the treatment of cancer, including both ablation and hyperthermia treatment systems.Studies have shown that both ablation and hyperthermia treatments kill cancer, but they have different clinical applications. Our microwave ablation system is used to ablate (destroy)soft tissue with heat alone.Thermal ablation usually refers to heat treatments delivered at temperatures above 55°C for short periods of time.Thermal ablation is used to destroy local tumors using a short intense focus of heat on a specific area. Our hyperthermia cancer treatment systems are used to treat cancer with heat (hyperthermia) while boosting the effectiveness of radiation for certain tumors through a number of biological mechanisms.Hyperthermia is usually used to increase the effectiveness of other therapies; e.g., radiation therapy and chemotherapy for the treatment of locally advanced cancers.Hyperthermia usually refers to treatments delivered at temperatures of 40-49°C for one hour. Commercialization of our systems that are used to treat cancer is our most immediate business objective.Current and future cancer treatment sites for our systems may include cancers of the prostate, breast, head, neck, bladder, cervix, colon/rectum, ovaries, esophagus, liver, kidney, brain, bone, stomach and lung.Our cancer treatment systems have been used to treat thousands of patients throughout the world and have received many awards, including the Frost & Sullivan “Technology Innovation of the Year Award” for cancer therapy devices, which was awarded in 2005 for the development of the BSD-2000 Hyperthermia System. Although we have not yet taken advantage of many of these market opportunities, we believe that our technology has application for a number of other medical purposes in addition to cancer. 3 Through August 31, 2011, most of our operating revenues have been from the sale of our hyperthermia cancer systems and related revenues.In addition to revenues from the sale of ablation and hyperthermia treatment systems, we recognize revenue from the sale of parts and accessories related to our systems, the sale of consumable devices used with certain of our systems, training, service contracts, and other miscellaneous revenues.System and product sales totaled $2,581,275, $1,261,490 and $3,293,116 for the years ended August 31, 2011, 2010 and 2009, respectively.Equipment rental income was $110,207 for the year ended August 31, 2011.Sales of consumable devices, service and other revenues totaled $345,993, $320,786 and $243,371 for the years ended August 31, 2011, 2010 and 2009, respectively. Our common stock trades on the NASDAQ Stock Market (NASDAQ) under the symbol “BSDM.” Our Contributions to Cancer Therapy Despite the massive attention given to cancer prevention and treatment, the American Cancer Society estimates that during 2011 approximately 1,597,000 new cancer cases will be diagnosed and that approximately 572,000 Americans will die from cancer.In the United States, the chance of developing cancer during a person’s lifetime is one in two for men and one in three for women.Cancer develops when abnormal cells in a part of the body begin to grow out of control and spread to other parts of the body. Our cancer treatment systems have been developed to both kill cancer directly with heat and to increase the effectiveness of the primary cancer treatments used in conjunction with the heat therapy.Therapies currently used to treat cancer include: · Radiation therapy, which is treatment with high-energy ionizing rays.The radiation may come from outside of the body (external radiation) or from radioactive materials placed directly in a tumor (internal or implanted radiation sources, sometimes called brachytherapy). · Chemotherapy, which is treatment with drugs. · Surgery, which is the resection, or removal, of a tumor or organ of the body. · Ablation, which is the use of precision-guided energy to ablate (destroy) soft tissue.Some cancers, such as certain cancers of the liver, prostate, kidney, bone metastases and lung are treated using ablation as an alternative to surgery. Because cancer remains a leading cause of death, the current primary cancer therapies are still inadequate, and there is a need for better treatments.We have engineered systems designed to increase the effectiveness of these cancer treatments through the use of precision-focused RF/microwave energy to selectively heat cancer, creating “hyperthermia” in cancerous tumors.Hyperthermia is a cancer therapy that both kills cancer cells directly and has been shown to be a potent additive treatment in making certain of the major existing cancer therapies more effective for some cancers. Hyperthermia has been shown to be a significant potentiator of other therapies.Clinical studies have demonstrated that hyperthermia can more than double the efficacy of radiation therapy in select tumors, without an increase in toxicity, and can enhance the efficacy of a number of chemotherapeutic agents, providing a safe and efficacious treatment for many types of solid tumors.Published data from 18 randomized trials on hyperthermia demonstrated significantly better results from hyperthermia combined with radiotherapy (n13), chemotherapy (n3), and radiotherapy plus chemotherapy (n2), compared to the same treatment without hyperthermia. 4 A meta-analysis was published that included all published, randomized studies that compared hyperthermia and radiation therapy to radiation therapy alone. The analysis involved 23 studies of 1,861 patients. Results of this meta-analysis showed a significant improvement in outcome from the addition of hyperthermia to radiotherapy for a number of tumor sites; i.e., chest wall, cervix, rectum, bladder, melanoma, and head and neck, to a high degree of statistical significance.For melanoma, after two years, local control (local regression or disappearance of the tumor) was 28% for the control group of patients who received radiation therapy alone versus 46% local control for the patients who received both hyperthermia and radiation therapy.For recurrent breast cancer, the complete response rate (complete disappearance of the tumor) increased from 38% for those receiving radiation therapy alone to 60% for those patients who received both hyperthermia and radiation therapy.For glioblastoma (brain cancer), the two-year survival rate for patients who received radiation therapy alone was 15%, compared to 31% survival rate two years after treatment for those who received both hyperthermia and radiation therapy.For advanced cervical cancer, the complete response rate (disappearance of the tumor) rose from 57% for patients who received radiation treatments alone to 83% for patients receiving both hyperthermia and radiation therapy.The cervical cancer data was based on the condition of patients three years after treatment.High risk soft-tissue sarcoma patients were 30% more likely to be alive and cancer free almost three years after starting treatment if hyperthermia was added to their chemotherapy treatment.Median disease-free survival was 32 months in the hyperthermia and chemotherapy group vs. 17 months in the chemotherapy only group. Almost three years after starting treatment, the sarcoma patients treated with hyperthermia and chemotherapy were 42% less likely to experience a recurrence of their cancer at the same site or to die than those who were getting chemotherapy alone. Cancerous tumors are uncontrolled growths of mutated cells that require more energy to survive than do cells of normal tissue.As cancer cells grow rapidly, they tend to outstrip their blood supply, leaving them oxygen-starved (hypoxic), since there is not enough blood to carry sufficient oxygen to these cells.Oxygen-starved cancer cells are resistant to radiation therapy because the destructive power of radiation therapy depends heavily on tearing apart the oxygen molecules located in cancer cells.When oxygen molecules are torn apart, they form oxygen radicals that can attack cancer cell DNA.Blood depletion also makes cancer resistant to chemotherapy, where blood transport is required to deliver the drug into the tumor. Our hyperthermia therapy systems deliver microwave energy to elevate the temperature of tumors, usually between 40°C and 45°C (104°F to 113°F).Hyperthermia kills cells in solid tumors, without damaging normal tissues, because higher temperatures selectively destroy cells that are hypoxic and have low pH, a condition of tumor cells and not a condition of normal cells. Tumors with poor blood supply systems lack the natural cooling capacity provided by efficient blood flow in normal tissues, making them selectively susceptible to the destructive effects of hyperthermia therapy.The basis for the supra-additive effect of hyperthermia on radiotherapy comes from the ability of hyperthermia to kill cells that are hypoxic, have a low pH, and are in the S-phase of division, which are all conditions that make cells radioresistant.The elevated temperatures draw blood to the tumor as the body’s natural response to the stimulus of heat, leading to higher oxygen concentration. These effects on blood flow and tumor oxygenation make the cancer cells more susceptible to other anti-cancer therapies.The increased blood supply to the tumor improves delivery of drugs to tumors in chemotherapy. Hyperthermia also destroys cancer cells directly through damage to the plasma membrane, the cytoskeleton and the cell nucleus, and by disrupting the stability of cellular proteins. Hyperthermia can have other therapeutic uses.Clinical studies have shown that hyperthermia can be used to shrink tumors prior to surgery, potentially making resection easier or even possible.Research has shown hyperthermia can be an activator for some gene therapies by speeding gene production (heat mediated gene therapy).Hyperthermia may play a role in the development of new anti-tumor vaccines that are based on the production of heat shock proteins.Research has shown hyperthermia may be an angiogenesis inhibitor, which means it helps prevent cancer from inducing growth of new blood vessels to expand its blood supply.Hyperthermia may also become a follow-up therapy for other angiogenesis inhibitors, used in the final destruction of cancer cells depleted of blood by angiogenesis inhibitor therapy.Hyperthermia has been shown to improve a patient’s quality of life.Even in situations where there is no hope for survival, hyperthermia may provide benefits through alleviation of some of the side effects of cancer. 5 Since the founding of the Company, we have been heavily involved in developing technological advances to expand the use of hyperthermia therapy for the treatment of cancer.Our efforts have included joint work with many notable cancer research centers in the United States and Europe.In past years, funding for our research efforts has been provided by such sources as the National Institutes of Health in the United States and major European government agencies.In recent years, we have focused our efforts in perfecting the technology required to precisely deliver deep, non-invasive hyperthermia therapy for the treatment of pelvic and other deep cancers and to demonstrate effective use of deep hyperthermia through clinical trials.We believe that our BSD-2000 system has emerged from this development effort as a world leader for hyperthermia therapy. We have developed various technologies for heating cancerous tumors, depending on their location in the body.Through our developments, cancers such as melanomas or recurrent breast cancer located near the surface of the body can be treated with superficial cancer treatment applicators and systems.Cancers that can be accessed through catheters inserted into the tumor as part of invasive radiation techniques (which are used to treat prostate cancer or head and neck cancer) can be treated with small, inserted antennas that we have developed to deliver focused microwave energy directly into the cancerous tissue.We have also developed systems to non-invasively treat cancers located deep in the body by focusing electromagnetic energy on the cancer through a cylindrical applicator that surrounds the body.This cylindrical applicator contains an array of multiple antennae that focus radio frequency energy and therefore target heat on the tumor.Temperature levels for treatments are monitored through small temperature sensors.Some of our systems can be interfaced with magnetic resonance imaging, or MRI, so that the treatment in progress can be observed, and temperatures can be monitored through images colorized to depict gradation of temperature levels (thermography). Our BSD-500 Hyperthermia System (“BSD-500”) is used to treat certain cancers located near the surface of the body, or areas that can be accessed using inserted antennae.The BSD-500 comes in several versions, depending on the customer requirements.The BSD-2000 Hyperthermia System (“BSD-2000”) is used to non-invasively treat certain deep cancers.This system also comes in several versions, including models with three dimensional, or 3D, steering of electromagnetic energy, as well as the ability to be integrated with magnetic resonance imaging, or MRI. The BSD-500 has received U.S. Food and Drug Administration (“FDA”) approval for the treatment of certain tumors.In addition, the system has gone through an extensive revision, and we have obtained FDA approval of two major supplements that were necessary for commercialization.We have certified the BSD-500 for the CE (Conformite Europeenne) Mark required for export into certain European and non-European countries. The BSD-2000 does not currently have FDA approval except as an investigational device.On May 18, 2009, we obtained Humanitarian Use Device (HUD) designation for the BSD-2000 for use in conjunction with radiation therapy for the treatment of cervical carcinoma patients who are ineligible for chemotherapy, and we subsequently filed a Humanitarian Device Exemption (HDE) submission with the FDA.Obtaining the HUD designation and approval of the HDE are the two steps required to obtain HDE marketing approval, which requires us to demonstrate the device’s safety and probable benefit in treating a disease or condition that affects fewer than 4,000 individuals in the United States per year. The HDE is still under review by the FDA.We have certified the BSD-2000 for the CE Mark required for export into certain European and non-European countries.We sought and obtained regulatory approval for the sale of the BSD-2000 in the People’s Republic of China during 2005. 6 Our Phase I MicroThermX® Microwave Ablation System (“MicroThermX®”) thermal ablation system received FDA marketing clearance in September 2008 for ablation of soft tissue.Following field evaluations of the original design, we elected to pursue a more advanced Phase II ablation system before entering the market.The more advanced Phase II design of our MicroThermX® provides superior performance,improved ease of use and, we expect, additional revenue streams.The MicroThermX® was designed to provide a higher power, optimized system targeted to the growing therapeutic interventional and surgical oncology market.We believe the MicroThermX® has the potential to be a market leader in microwave ablation.Our Phase II MicroThermX® received FDA marketing clearance in August 2010 for ablation of soft tissue.We have certified the MicroThermX® for the CE Mark required for export into certain European and non-European countries. Our Products and Services We have developed technology and products for thermal ablationand hyperthermia cancer therapy through multiple techniques: · Thermal ablation ablates (destroys) soft tissues at high temperatures through focused microwave energy. · Superficial hyperthermia non-invasively treats cancerous tumors located within a few centimeters of the surface of the body, such as melanoma and recurrent breast cancer. · Internal or interstitial hyperthermia treats tumors in combination with internal radiation therapy by inserting tiny microwave antennae that deliver hyperthermic microwave energy to tumors through the same catheters used to deliver radioactive materials, or “seeds,” to tumors for radiation therapy.This technique can be employed in treating prostate cancer, breast cancer, head and neck cancer as well as other cancer sites. · Deep hyperthermia non-invasively treats tumors located deep within the body. MicroThermX® Microwave Ablation System.Our MicroThermX® is a compact, mobile, state-of-the-art, proprietary system that includes a microwave generator, single-patient-use disposable antennas, and a thermistor-based temperature monitoring system.The innovative design of the
